DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 5/25/2022, in which claims 21-22 were canceled, claims 1, 2, 7, 14-17, 24 and 30 were amended, and claims 31-32 were newly added.  Claims 1-20 and 23-32 are pending and under consideration.  
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Specification
The substitute specification filed 5/25/2022 has been entered.

Claim Objections
Claim 30 is objected to because of the following informalities:  the word “roadblock” is duplicated at the end of line 1 and the beginning of line 2.  It would be remedial to replace the phrase “transcriptional roadblock roadblock” with the phrase “transcriptional roadblock.”  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the claim recites “the RNA guided endonuclease is a Type II CRISPR-Cas endonuclease.”  The prior art teaches that Cas9 is the Type II CRISPR-Cas endonuclease (Gaj et al. Trends in Biotechnology, Vol. 31, No. 7, pages 397-405, July 2013, cited in a prior action; e.g., Glossary).  Because the specification does not provide antecedent basis for the term “Type II CRISPR-Cas endonuclease,” it would be preferable to replace the phrase “the RNA guided endonuclease is a Type II CRISPR-Cas endonuclease” with the phrase “the RNA guided endonuclease is Cas9.”  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  the claim recites “the RNA guided endonuclease is a Type II CRISPR-Cas endonuclease.”  The prior art teaches that Cas9 is the Type II CRISPR-Cas endonuclease (Gaj et al. Trends in Biotechnology, Vol. 31, No. 7, pages 397-405, July 2013, cited in a prior action; e.g., Glossary).  Because the specification does not provide antecedent basis for the term “Type II CRISPR-Cas endonuclease,” it would be preferable to replace the phrase “the RNA guided endonuclease is a Type II CRISPR-Cas endonuclease” with the phrase “the RNA guided endonuclease is Cas9.”  Appropriate correction is required.

Response to Arguments - Claim Objections
The objections to claims 21 and 22 are moot in view of Applicant’s cancellation of the claims in the reply filed 5/25/2022.
	The previous objections to claims 1, 7, 13, 23 and 30 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 23-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection was made in the Office action mailed 4/27/2022 and has been rewritten to address the amendment to the claims in the reply filed 5/25/2022.  This rejection has been extended to new claim 32, which was necessitated by the amendment filed 5/25/2022.
Claim 7 is vague and indefinite in that the metes and bounds of the phrase “wherein the one or more transcriptional roadblock moieties are at a transcriptional roadblock that is within 500 bases, within 250 bases, within 100 bases, or within 50 bases of a site in the cell that is targeted by the RNA guided endonuclease recruited by the guide RNA” are unclear.  The phrase is unclear in that the “one or more transcriptional roadblock moieties” must be present within the claimed composition, which is a double-stranded repair nucleic acid (dsDNA) cassette.  The intended use of the cassette is “for homologous recombination-based editing of a cell.”  However, the cell is not part of the composition.  The specification defines “transcriptional roadblock” to mean “complexes formed by a cellular RNA polymerases (RNAPs) stalled at intrinsic or extrinsic obstacles at a double-strand repair nucleic acid (dsDNA) cassette.”  See paragraph [0045].  The “putative double-strand cleavage site for the endonuclease” is disclosed as being a site in the cell that is targeted by the endonuclease recruited by the guide RNA (gRNA) (e.g., paragraphs [0019], [0021], [0037] and [0082]).    Thus, the location of the roadblock moieties in the composition is indicated relative to the position of a complex that is formed in a cell, and a putative cleavage site in a target region of the target cell, rather than relative to a position in the composition.  Defining the location of the “transcriptional roadblock moieties” relative to an element not present in the composition renders the metes and bounds of the claim unclear.  
Claim 23 is vague and indefinite in that the metes and bounds of the phrase “whereby the dsDNA repair nucleic acid is tethered by an RNA polymerase (RNAP) molecule stalled at a transcriptional roadblock to a nuclease via binding of the RNA guided endonuclease to RNA transcribed from the dsDNA repair nucleic acid” are unclear.  It is unclear whether the phrase is indicating the claimed composition comprising the dsDNA repair nucleic acid cassette is capable of being tethered by a RNA polymerase (i.e., a functional limitation of the dsDNA repair nucleic acid cassette itself), or whether the composition further comprises (1) the RNA polymerase (RNAP) stalled at a transcriptional roadblock present in the dsDNA repair cassette and/or (2) the RNA guided endonuclease. It would be remedial to amend the claim to require the dsDNA repair nucleic acid cassette to comprise a transcriptional roadblock capable of stalling an RNA polymerase molecule and tethering the endonuclease to RNA transcribed from the  dsDNA repair nucleic acid cassette.  
Claim 23 recites the limitation "the dsDNA repair nucleic acid" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim sets forth “a dsDNA repair nucleic acid cassette” and “a sequence homologous to a target region of a target cell,” which is reasonably interpreted as reading on a repair nucleic acid.  Thus, it is unclear whether “the dsDNA repair nucleic acid” is referring to the entire cassette or the sequence homologous to a target region of a target cell.
Claims 24-30 depend from claim 23 and are rejected for the reasons set forth above with regard to claim 23.  
Claim 30 recites the limitation "the transcriptional roadblock roadblock is within 500 bases, within 250 bases, within 100 bases, or within 50 bases of a site in the cell that is targeted by the RNA guided endonuclease recruited by the guide RNA” in lines 1-4.  The location of the roadblock moieties in the composition is indicated relative to the position of a cleavage site in a target region of the target cell, which location is based upon a process of stalling an RNA polymerase, transcribing RNA from a dsDNA repair nucleic acid, and binding the RNA guided endonuclease to the RNA transcribed from the dsDNA repair nucleic acid, rather than relative to a position in the composition.  Defining the location of the “transcriptional roadblock moieties” relative to an element not present in the composition renders the metes and bounds of the claim unclear.  
Claim 32 is dependent upon a canceled claim (i.e., claim 22) and is therefore “incomplete.”  See MPEP § 608.01(n)(V).
Claim 32 recites the limitation "the RNA guided endonuclease" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition for homologous recombination-based editing of a cell, comprising a double-stranded repair nucleic acid (dsDNA) cassette having: 
i) a promoter operably linked to (a) a sequence encoding a guide RNA for recruiting a Cas9 or Cpf1 endonuclease, and (b) a sequence homologous to a target region of a target cell, wherein the sequence homologous to the target region has at least one nucleic acid base variation compared to the target region of the target cell; and
iii) a transcriptional roadblock moiety, wherein the transcriptional roadblock moiety is at a 3' end of the dsDNA cassette, or within the sequence homologous to the target region of the target cell, where the dsDNA repair nucleic acid is capable of being tethered by an RNA polymerase (RNAP) stalled at the transcriptional roadblock moiety to a transcript comprising the guide RNA, 
does not reasonably provide enablement for the compositions for homologous recombination based editing with any other RNA-guided endonuclease, for roadblock moieties present at a transcriptional roadblock within a distance of a putative double-strand cleavage site for the endonuclease, for the dsDNA repair nucleic acid tethered by an RNA polymerase molecule stalled at a transcriptional roadblock when the dsDNA cassette does not contain a transcriptional roadblock moiety, or for tethering the guide RNA or endonuclease when a single transcript comprising the sequence encoding the guide RNA and the region of homology is not capable of being produced from the dsDNA cassette.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  This rejection was made in the Office action mailed 4/27/2022 and has been rewritten to address the amendment to the claims in the reply filed 5/25/2022.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claims 1-20 and 31 are drawn to a composition for homologous recombination-based editing of a cell.  The compositions comprise a double-stranded repair nucleic acid (dsDNA) cassette.  The dsDNA cassette has “i) a sequence encoding a guide RNA for recruiting an RNA guided endonuclease; ii) a sequence homologous to a target region of a target cell, wherein the sequence homologous to the target region has at least one nucleic acid base variation compared to the target region of the target cell; and iii) one or more transcriptional roadblock moieties.”  The nature of the invention is complex in the claims require the guide RNA to be capable of recruiting any RNA guided endonuclease, which must be capable of being used for homologous recombination-based editing of a cell.  Furthermore, the nature of the invention is complex in that the two sequences are not operably linked, and the location of the transcriptional roadblock moiety is unspecified or must be placed relative to a transcriptional roadblock within a distance of a double-strand cleavage site for the endonuclease, specifically within 500 bases of the transcriptional roadblock (claim 7).
	Claims 23-30 are drawn to a composition for homologous recombination-based editing of a live cell.  The composition comprises a dsDNA repair nucleic acid cassette.  The dsDNA repair nucleic acid cassette has “a sequence encoding a guide RNA for recruiting an RNA guided endonuclease; a sequence homologous to a target region of a target cell, wherein the sequence homologous to the target region has at least one nucleic acid base variation compared to the target region of the target cell.”  The claim includes the phrase “whereby the dsDNA repair nucleic acid is tethered by an RNA polymerase (RNAP) molecule stalled at a transcriptional roadblock to a nuclease via binding of the RNA guided endonuclease to RNA transcribed from the dsDNA repair nucleic acid.”  The claim does not clearly set forth the presence of a transcriptional roadblock moiety within the dsDNA cassette.  The nature of the invention is complex in that the dsDNA cassette must be capable of being used for homologous recombination-based editing in any type of cell.  Furthermore, the nature of the invention is complex in that the claims require the guide RNA to be capable of recruiting any RNA guided endonuclease.  Moreover, the nature of the invention is complex in that the claim requires the dsDNA repair cassette to be tethered by an RNA polymerase molecule stalled at a transcriptional roadblock without requiring a transcriptional roadblock moiety in the dsDNA cassette.  Further, the nature of the invention is complex in that claim 30 requires the distance of a putative double-strand cleavage site for the endonuclease to be within 500 bases of the transcriptional roadblock.
	Breadth of the claims: The claims broadly encompass sequences encoding a guide RNA capable of recruiting any RNA guided endonuclease.  The claims broadly encompass any configuration of the sequence encoding the guide RNA and the homologous sequence, yet claims 23-30 specifically requiring tethering of components.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples:  The specification notes “various nucleases have been identified that allow for manipulation of gene sequences.”  See paragraph [0004].  The specification indicates that nuclease include, but are not limited to, nucleic acid-guided nucleases (i.e., CRISPR nucleic-acid guided nucleases), which are guided by guide RNAs (gRNAs) (e.g., paragraph [0004]).  The specification specifically discloses Cas9 and Cpf1 nucleases (e.g., paragraph [0072]).  The specification uses the term “Cas12” as an alternative name for Cpf1.  See paragraph [0072].
	The specification teaches that the sequence encoding the guide RNA and the repair template comprising homology to a cellular target sequence are under the control of a single promoter deriving transcription of both (e.g., paragraph [0073]; Fig. 1).
	Figure 1A illustrates a dsDNA editing cassette comprising, in the following order from 5’ to 3’: a promoter, a sequence encoding a guide RNA, a repair template (donor HA), and a transcriptional roadblock moiety located at the 3’ end of the dsDNA cassette.  See also paragraphs [0081] and [0087].  The 3’ transcriptional roadblock moiety is biotin, which binds streptavidin.  
	Figure 1B illustrates a dsDNA editing cassette comprising, in the following order from 5’ to 3’: a promoter, a sequence encoding a guide RNA, a repair template (donor HA), and a transcriptional roadblock.  The transcriptional roadblock is located within the repair template.  Figure 1C shows the internal transcriptional roadblock is biotin bound to streptavidin.
	The specification states the following at paragraph [0027]:
Upon transfection into a target cell, an RNA polymerase starts transcription at the J23119 promoter and transcribes a gRNA (crRNA and trRNA linked sequences) as well as the sequence homologous to a target region of the target cell (e.g., repair DNA) up until it reaches the transcriptional roadblock, when it becomes stalled within the cell.

See also paragraphs [0081]-[0082].
	Example 1 is directed to a “J23119-G2B” insert with a biotinylated 3’ end, which is capable of forming a complex with E. coli RNAP in vitro.
	Example 2 is directed to a “ampR plasmid backbone and a LacZ_F172* editing cassette” assembled into an “editing vector.”  The editing cassette was introduced into “recombineering-ready electrocompetent E. coli cells.”  This example demonstrates singleplex automated editing using a MAD7™ nuclease.  The example does not disclose the presence of a transcriptional roadblock moiety in the editing cassette of Example 2.
	Accordingly, the specification discloses specific locations for the transcriptional roadblock moiety in order to achieve full transcription of the guide RNA directly linked to at least a portion of the repair template sequence.  The specification does not provide specific guidance with regard to achieving the same outcome with a transcriptional roadblock moiety at a transcriptional roadblock within a distance of a putative double-strand cleavage site for an endonuclease.
Predictability and state of the art: It would have been unpredictable to make and use the claimed compositions with a sequence encoding a guide RNA that is capable of recruiting any RNA guided endonuclease.  Makarova et al (The CRISPR Journal, Vol. 1, No. 5, pages 325-336, 2018) teach that many different CRISPR systems are known, and such systems are divided into two different classes, and many different types (e.g., Figs. 1-2).  Makarova et al teach that the Cass2 type II CRISPR-Cas effector, Cas9, has been used successfully for gene editing (e.g., page 327, left column, 1st full paragraph; paragraph bridging pages 329-330).  Safari et al (Cell & Bioscience, Vol. 9: 36, 2019, printed as pages 1/21-21/21, cited in a prior action) teach that it was within the skill of the art to design guide RNA molecules for the recruitment of Cas9 or Cpf1 endonuclease to a target site (e.g., page 5 of 21, Guide RNA design).  Gill et al (US Patent No. 10,011,849 B1, cited in a prior action) teach a MAD7 nucleic acid-guided nuclease of SEQ ID NO: 7 (e.g., Table 1).  SEQ ID NO: 7 of the ‘849 patent is identical to GenBank Accession No. QBB73026.1, printed as pages 1/1, publicly available February 17, 2019, cited in a prior action.  See the attached alignment in Appendix I, mailed 4/27/2022.  QBB73026.1 indicates that the protein is a Cpf1 protein (i.e., Cas12a).  Thus, the prior art teaches  that Cas9 and Cpf1 are each RNA-guided DNA endonucleases, which can be used for gene editing in cells.  The use of other RNA guided endonucleases was underdeveloped.  Accordingly, one would have recognized the unpredictability in making and using the claimed dsDNA cassettes for editing with an RNA guided endonuclease or nuclease other than Cas9 or Cpf1.
One would have recognized that it would have been unpredictable to have roadblock moieties present at a transcriptional roadblock within a distance of a putative double-strand cleavage site for the endonuclease for editing.  The cleavage site is in the cellular DNA and not the dsDNA editing cassette.  The prior art teaches that a transcriptional roadblock moiety must be physically present in the dsDNA cassette to physically stall the RNA polymerase (e.g., Greenleaf et al. US Patent Application Publication No. 2016/0097050 A1, cited in a prior action; Strobel et al. Nucleic Acids Research, Vol. 45, No. 12, pages 1-12, April 8, 2017, cited as reference 2 on the IDS filed 1/23/2022; Strobel et al. Journal of Biological Chemistry, Vol. 295, No. 19, pages 6401-6412, and S-1 to S-5, March 24, 2020, cited in a prior action; Oh et al. Proceedings of the National Academy of Sciences, USA, Vol. 117, No. 17, pages 9338-9348, April 13, 2020, cited in a prior action; Widom et al. RNA, Vol. 25, pages 1457-1469, July 18, 2019, cited in a prior action).  There is no art of record that teaches that a transcriptional roadblock in DNA to be edited can stall an RNA polymerase in a separate dsDNA cassette.
	Amount of experimentation necessary: The quantity of experimentation required to make and use the full scope of the invention is large.  One would be required to nucleic acid sequences encoding guide RNA molecules capable of guiding endonucleases other than the CRISPR RNA-guided DNA endonucleases disclosed in the specification (i.e., Cas9 and Cpf1).  Because other CRISPR endonucleases have not been developed for homologous recombination-based genome editing, this would require a large amount of inventive effort.  Further experimentation would be required to determine how to make and use the dsDNA cassettes when the transcriptional roadblock moiety is not present in the cassette itself, specifically within or 3’ to the sequence homologous to a target region (i.e., repair template).  Additional experimentation would be required to determine how to achieve this outcome, which is not taught in the art or taught in sufficient detail in the instant disclosure.  Further experimentation would be required to determine how to tether the dsDNA repair nucleic acid cassette or homologous sequence to a nuclease via binding of the nuclease to RNA transcribed from the dsDNA repair nucleic acid when the guide RNA is not transcribed into the homologous nucleic acid from a single promoter, and where the roadblock moiety is within or 3’ relative to the homologous sequence.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-20 and 23-31 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 5/25/2022.
	The rejection of claims 1-6 and 8-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/25/2022.
With respect to the rejection of claims 7, 23-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
With regard to claim 7, the response asserts that the amendment renders the metes and bounds of the claim clear.  The response does not provide any further remarks that explain why the amendment renders the metes and bounds of the claim clear.
This argument is not found persuasive, because the position of the one or more roadblock moieties in the composition is defined relative to a position in a cell.  The cell is not part of the claimed composition.  Thus, the metes and bounds of the claim remain unclear.
With regard to claim 23, the response notes that the claim was amended to replace the phrase “the nuclease” with the phrase “the endonuclease.”  The remarks do not address the other issues with claim 23 raised in the prior action.
Thus, the rejection is maintained for claim 23, and the claims that depend therefrom for the reasons made of record in the prior action.
With regard to claim 30, the response reiterates the rejection of record.  The response does not provide any specific remarks traversing the rejection.
Thus, the rejection is maintained for claim 30 for the reasons made of record in the prior action.
The rejections of claims 21 and 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are moot in view of Applicant’s cancellation of the claims in the reply filed 5/25/2022.
The rejection of claims 21 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 5/25/2022.
With respect to the rejection of claims 1-20 and 23-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
The response asserts that the application is not only enabled for Cas9 or Cpf1, but the application is also enabled for compositions where the endonuclease is an RNA-guided endonuclease, such as a Type II CRISPR-Cas endonuclease of the disclosure.  The response points to the Mad7®, Cpf1 and Cas9 endonucleases of the disclosure and Fig. 1A-1D, which illustrate compositions and complexes that use an RNA guided endonuclease to generate a transcriptional roadblock.  The response notes that the crux of the invention is the ability to physically tether an RNA guided endonuclease to a donor nucleic acid, which relies on the functionality of a guide RNA in recruiting an RNA-guided endonuclease and the engineering of transcriptional roadblocks into the transcriptional template.  The response points to Example 1 and Figs. 1-4.
These arguments are not found persuasive.  The Type II CRISPR-Cas endonuclease is Cas9 (e.g., Gaj et al. Trends in Biotechnology, Vol. 31, No. 7, pages 397-405, July 2013, cited in a prior action; e.g., Glossary; Makarova et al (The CRISPR Journal, Vol. 1, No. 5, pages 325-336, 2018; e.g., Fig. 2).  Mad7® is Cpf1 (see the paragraph bridging pages 15-16 of the prior action).  Thus, the response provides support for Cas9 and Cpf1.  The response does not provide objective evidence to support the enablement of any other RNA-guided endonuclease.  Furthermore, the response and portions of the disclosure cited in the response show that it is essential to have a single transcript comprising the guide RNA and donor polynucleotide, where the guide RNA is transcribed into the donor polynucleotide based on the presence of a transcriptional roadblock.  Claim 1 does not specify such an arrangement that would allow for the production of a single transcript from the guide RNA to the donor polynucleotide.  Claim 23 does not include a transcriptional roadblock in the structure of the dsDNA repair nucleic acid cassette and does not require cassette to comprise a structure that allows for the production of a single transcript from the guide RNA to the donor polynucleotide.  
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarova et al (The CRISPR Journal, Vol. 1, No. 5, pages 325-336, 2018; see the entire reference).  This is a new rejection, necessitated by the addition of new claim 32 in the amendment filed 5/25/2022.
Claim 32 is an incomplete claim in that it depends from a cancelled claim.  The only limitation of claim 32 is an “RNA guided endonuclease,” which “is a type II CRISPR-Cas endonuclease.”
Makarova et al teach an RNA guided endonuclease that is a Type II CRISPR-Cas endonuclease, which is Cas9 (e.g., page 327, left column, 1st full paragraph; Fig. 2).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699